UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7259



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON DARRYL THOMAS, a/k/a A,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-94-69, CA-97-433-2)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Darryl Thomas, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Darryl Thomas seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Thomas, Nos. CR-94-69;

CA-97-433-2 (E.D. Va. Aug. 13, 1998).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2